DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The status of the claims as of the response filed 10/10/2022 is as follows: Claims 6-13, 17, 20-21, 23-37, and 40-41 are cancelled, and all previously given rejections for these claims are moot. Claims 1, 51, and 64 are currently amended. Claims 14, 16, 22, 38-39, 42-50, 52-63, and 65-68 are as previously presented. Claims 2-5, 15, and 18-19 are original. Claims 1-5, 14-16, 18-19, 22, 38-39, and 42-68 are currently pending and have been considered below. 

Response to Amendment
Rejection Under 35 USC 101
The claims have been amended but the 35 USC 101 rejections are upheld.

Response to Arguments
Rejection Under 35 USC 101
On pages 12-14 of the Remarks filed 10/10/2022 Applicant argues that subject matter similar to that of now-cancelled claim 17 that is newly introduced into independent claims 1, 51, and 64 directed to use of the generated tree(s) to determine similarity metrics for a new patient, match the new patient to a subgroup of the tree, and determine clinical or molecular characteristics of the new patient are not part of the abstract idea and instead provide integration of the abstract idea into a practical application. Applicant specifically asserts that because these steps “are not part of th[e] tree generation but instead occur after any such generation occurs… they cannot be part of the abstract idea.” Applicant’s arguments are fully considered, but are not persuasive. The steps of determining a similarity metric for a new patient, matching the new patient to a subgroup from the generated tree, and identifying a characteristic of the new patient based on the subgroup are still steps that amount to a certain method of organizing human activity because they represent a method that a human user could perform using the generated tree(s). A certain method of organizing human activity can encompass both the generation of and use of the tree structures (contrary to Applicant’s apparent assertions) because a human actor could follow the recited steps to manage their personal behavior to both generate tree structures (e.g. via drawing) as well as examine the results and use them for clinical purposes such as matching new patients to nodes to identify clinical characteristics or to guide treatment decisions. 
Applicant further argues that these post-tree-generation steps amount to additional elements that integrate the abstract idea into a practical application because they are “meaningful limitations” that apply an analysis performed on one patient cohort to a new patient cohort, similar to the eligible claims of Classen. Applicant’s arguments are fully considered, but are not persuasive. As explained above, the newly introduced steps of determining a similarity metric, matching the new patient with a subgroup of patients, and identifying a characteristic for the new patient are part of the certain method of organizing human activity and thus do not amount to additional elements beyond the abstract idea. Further, even if these elements were to be evaluated as additional elements, they do not provide meaningful limitations to the abstract idea and thus do not provide integration into a practical application. Applicant analogizes the instant limitations to those of Classen, arguing that “in Classen, the claims recited a method that first determined certain information with respect to a first entity – the population of mammalian subjects – and then integrated those results into an eligible, specific application with respect to a second entity – a different population of mammalian subjects. Similarly, the matching and characteristic identifying steps recited in Applicant’s claims also move those claims into the realm of an eligible ‘specific application’ by determining certain outlier information with respect to a first entity – the recited cohort of patients – and then integrating those results into a specific and tangible method that identifies a clinical or molecular characteristic for a second entity – a different patient that is not part of the recited cohort of patients.” Examiner respectfully disagrees with Applicant’s characterization of the point of eligibility in Classen; the claims were not found to provide a practical application because they applied an analysis of one cohort to a new cohort, but rather because they practically and physically applied the analysis in a positively recited immunization step. In contrast, the instant claims perform an analysis of one cohort to generate tree structures, and then perform additional analysis of the generated trees to determine characteristics of a new patient. There is no physical, tangible, or otherwise practical integration of the analysis steps, and the output of the method is a further analytical outcome achievable as part of the certain method of organizing human activity. The identified patient characteristic is not further utilized to administer treatment, perform additional testing, alter medications or other interventions, or otherwise effect a practical application. Accordingly, the 35 USC 101 rejections are upheld for claims 1-5, 14-16, 18-19, 22, 38-39, and 42-68. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 14-16, 18-19, 22, 38-39, and 42-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 51, and 64 each recite “repeat steps of 4) b) i-ii), 4) c), 4) d), and 5)” in step 8). However, there is no step “4) d)” recited anywhere in any of these claims, rendering each claim indefinite because it is unclear exactly which steps should be repeated. Claims 2-5, 14-16, 18-19, 22, 38-39, 42-50, 52-63, and 65-68 are also rejected on this basis because they inherit the indefinite language due to their dependence on claims 1, 51, or 64. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 14-16, 18-19, 22, 38-39, and 42-68 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-5, 14-16, 18-19, 22, 38-39, and 42-50 are directed to a method (i.e. a process), claims 51-63 are directed to a system (i.e. a machine), and claims 64-68 are directed to a computer program product (i.e. a manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity, e.g. managing personal behavior. Specifically, the claim recites: 
1) selecting a cohort of patients comprising a plurality of patients; 
2) calculating an average survival rate for the cohort of patients relative to a common event experienced by each patient in the cohort of patients; 
3) selecting a plurality of clinical or molecular characteristics associated with the cohort of patients; 
4) for each characteristic of the plurality of characteristics: 
a) determining a plurality of data values associated with the characteristic, 
b) for each data value of the plurality of data values associated with the characteristic: 
i) dividing the cohort of patients into a first subgroup and a second subgroup of the plurality of patients based on whether each patient of the plurality of patients survived during an outlier time period, and 
ii) determining a normalized difference between a number of patients in the first subgroup and the second subgroup, and 
c) selecting a data value that results in the normalized difference that is a largest normalized difference between a number of patients in the first subgroup and the second subgroup; 
5) creating a new node of a tree structure based on the data value that results in the largest normalized difference between the number of patients in the first subgroup and the second subgroup; 
6) creating a first branch from the new node based on the first subgroup; 
7) creating a second branch from the new node based on the second subgroup; 
8) for each of the first branch and the second branch, designating the first subgroup as the cohort of patients for the first branch, designating the second subgroup as the cohort of patients for the second branch, and repeating steps of 4) b) i-ii), 4) c), 4) d), and 5) based on patients in the first subgroup and the second subgroup, respectively, until either: a maximum number of nodes or branches has been created, or a node contains fewer than a minimum number of patients; 
9) identifying at least one node containing an outlier group of patients;
10) determining a similarity metric for a new patient different from the cohort of patients;
11) matching the new patient with a subgroup of patients corresponding to a particular terminal node of the plurality of terminal nodes based on determining the similarity metric; and
12) identifying a clinical or molecular characteristic for the new patient based on matching the new patient with the subgroup of patients.  
Each of these steps, when considered as a whole, describe the management of personal behavior because they represent a series of instructions that a person could follow to create and use a decision tree based on patient cohort data to categorize various patients. For example, a user could perform such a method by obtaining patient data and performing various calculations and data manipulations to manually generate (e.g. by drawing) a classification tree with many nodes and branches that split patient cohorts into smaller subgroups based on characteristics that provide the largest discriminating effects and ultimately determining a terminal node that represents a group of outlier patients. A user could then determine similarity metrics of a new patient and match the new patient with a subgroup represented by a terminal node of the generated tree, and infer a clinical or molecular characteristic for that patient based on their matched membership in the subgroup. Independent claims 51 and 64 recite substantially similar steps to claim 1 and are also found to recite an abstract idea in the form of a certain method of organizing human activity under the above analysis. 
Dependent claims 2-5, 14-16, 18-19, 22, 38-39, 42-50, 52-63, and 65-68 inherit the limitations that recite an abstract idea from their dependence on claims 1, 51, or 64, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, each of these claims recite further limitations that, under their broadest reasonable interpretations, merely further limit or describe the method of organizing human activity of the independent claims. 
Specifically, claims 2-3, 52-53, and 65-66 describe selecting a cohort of patients having a particular condition such as a disease, which a human actor would be capable of selecting or considering. 
Claims 4, 22, 38, 42-43, 54, 56, and 67 describe types of characteristics and values that can be selected for consideration as branching nodes in the decision tree generation method, which a human actor would be capable of considering. 
Claim 5, 55, and 68 describe a mathematical operation to determine the difference between a number of patients in a first group and a second group that a human actor would be capable of calculating when examining each selected characteristic as a branching node. 
Claim 14 describes a method of analyzing patient co-occurrence and similarities in the terminal nodes after completion of the decision tree and generating a database of patient-patient similarity metrics, which a human actor would be capable of performing by analyzing patients sorted into each node of the decision tree for similarities with other patients of the overarching cohort. 
Claim 15 describes use of a cluster plot to display the similarity metrics, which a human actor could generate manually (e.g. by drawing) for a visualization of their analysis. 
Claim 16 recites displaying various data associated with some of the steps of the independent claims in order to identify at least one feature, which a human actor could achieve by writing down their process and identifying features utilized in any of the branching node analysis steps. 
Claims 18-19 describe processing the database of patient-patient similarity metrics with a dimensionality reducing algorithm to identify a cohort of patients with a shared feature of a certain type, which a human actor could achieve by running through their list of patients with similarities and eliminating those who don’t share a particular characteristic.
Claim 39 describes transmitting information to a clinician indicating potential treatment outcomes for a given patient based on their information, which a human actor could achieve by analyzing where a new patient would land in the decision tree based on their patient information and communicating the findings to the patient’s clinician to indicate that similar treatments as those tried for a group of prior patients might be appropriate for the new patient given their similarities. 
Claims 44-50 and 57-63 recite generating visual representations of the outlier group relative to one or more other groups of patients in various manners, which a human actor could achieve by drawing, graphing, or otherwise visually representing an outlier group (e.g. as a radar plot with various indicators). 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, the independent claims do not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes the additional element of a processor of a computer system, while claim 51 recites the additional element of a computer system including a processing device configured to perform the functions and claim 64 recites the additional element of a computer program product including instructions for use with a computer system including a processing device such that the processing device is caused to perform the functions of the claim. These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim, do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic/automated environment). 
Further, use of a computer system with a processing device to implement instructions to perform the functions of the invention amount to the words “apply it” with a computer because otherwise-abstract steps are being performed via computing elements recited at a high level of generality such that the human task is automated. Accordingly, each claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2-5, 14-16, 18-19, 22, 38-39, 42-44, 47-50, 52-57, 60-63, and 65-68 is also not integrated into a practical application under a similar analysis as above because no new additional elements are introduced and each function is achieved with the same high-level computing elements as the independent claims. Claims 45-46 and 58-59 introduce the additional elements of a user interface for displaying various regions and presenting user-selectable options for modifying the visual representation. This additional element appears to nominally obtain input from a user to control the display of information relating to the main analysis steps of the invention, such that its use is considered insignificant extra-solution activity because it merely provides nominal data gathering and data outputting functions that allow for the display of information, similar to the printing of a report as outlined in MPEP 2106.05(g). 
Accordingly, the additional elements of claims 1-5, 14-16, 18-19, 22, 38-39, and 42-68 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. These claims are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processing device executing instructions from a computer program product to perform the selecting, calculating, selecting, determining, dividing, determining, selecting, creating, creating, creating, designating, designating, identifying, determining, matching, identifying, etc. steps of the invention amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes paras. [00292]-[00304] of Applicant’s specification, where an exemplary computer system is described in generic terms for implementing the method of the invention. See specifically the emphasized portions of the following paragraphs:
[00295]: “Processing device 3402 represents one or more general-purpose processing devices such as a microprocessor, a central processing unit, or the like.”
 [00302]: “The present disclosure also relates to an apparatus for performing the operations herein. This apparatus may be specially constructed for the intended purposes, or it may comprise a general purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer readable storage medium, such as, but not limited to, any type of disk… or any type of media suitable for storing electronic instructions, each coupled to a computer system bus.”
[00460]: “The algorithms and displays presented herein are not inherently related to any particular computer or other apparatus. Various general purpose systems may be used with programs in accordance with the teachings herein.” 
From this disclosure, one of ordinary skill in the art would understand that any generic computing system with a processor executing instructions stored in memory could be utilized to implement the invention. Further, this combination of elements is disclosed as a known arrangement that is not unique to Applicant’s invention and thus does not provide an inventive concept. 
Additionally, the use of a user interface to display data and receive user selections to modify data displays as in claims 45-46 and 58-59 amounts to insignificant extra-solution activity because it allows for nominal data gathering and display functions, as explained above. In addition, user interfaces used for these purposes are well-understood, routine, and conventional in the art, as evidenced by at least [0041]-[0043] of Bertiger et al. (US 20190250975 A1); [0061] of Dutkowski et al. (WO 2016118771 A1); and [0090] & [0096] of Arning et al. (US 20020049740 A1). 
Thus, when considered as a whole and in combination, claims 1-5, 14-16, 18-19, 22, 38-39, and 42-68 are not patent eligible. 

Subject Matter Free From Prior Art
The following is a statement of reasons for the indication of subject matter free from prior art:  
The prior art fails to expressly teach or suggest, either alone or in combination, each and every feature of the independent claims, as detailed in the non-final Office action mailed 5/9/2022. Upon completion of an updated prior art search, Examiner identified no further references relevant to the field of Applicant’s invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.A.H./             Examiner, Art Unit 3626                                                                                                                                                                                           

/Shahid Merchant/             Supervisory Patent Examiner, Art Unit 3626